Exhibit 10.8

FORM OF

ENCORE BANCSHARES, INC.

LONG-TERM

RESTRICTED STOCK AGREEMENT

Restricted Stock Agreement (“Agreement”) made effective the              day of
            , 2010 (“Date of Grant”), between Encore Bancshares, Inc., a Texas
Corporation (the “Company”), and                          (“Holder”).

1. Definitions. Capitalized terms used, but not defined, herein shall have the
meanings assigned to such terms in the Encore Bancshares, Inc. 2008 Stock Awards
and Incentive Plan (“Plan”), and the following additional terms shall have the
following meanings:

(a) “Disability” means the Holder’s incapability of performing services for the
Employer of the kind Holder was performing by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long, continued and indefinite duration. The Employer shall
determine whether Holder is disabled based on the opinion of a physician
selected by the Committee. The date of determination of Disability shall be the
date of such determination by such physician.

(b) “Forfeiture Restrictions” means the prohibition against transfer and the
obligation to forfeit and surrender Restricted Shares to the Company upon
termination of employment as described in Section 3(a).

2. Award. The Company hereby makes a grant of Restricted Shares (as defined
below) subject to the terms and conditions contained herein and in the Plan:

(a) Shares. Pursuant to the Plan,              shares (the “Restricted Shares”)
of Stock shall be issued as hereinafter provided in Holder’s name subject to
certain restrictions thereon.

(b) Issuance of Restricted Shares. The Restricted Shares shall be issued upon
acceptance hereof by Holder and upon satisfaction of the conditions of this
Agreement.

(c) Plan Incorporated. Holder acknowledges receipt of a copy of the Plan and
agrees that this award of Restricted Shares shall be subject to all of the terms
and conditions set forth in the Plan, including future amendments thereto, if
any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.

3. Restricted Shares. Holder hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:

(a) Forfeiture Restrictions. To the extent then subject to the Forfeiture
Restrictions, the Restricted Shares granted hereunder may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or encumbered by Holder, and no
such sale,



--------------------------------------------------------------------------------

assignment, transfer, exchange, pledge, hypothecation or encumbrance, whether
made or created by voluntary act of Holder or any agent of Holder or by
operation of law, shall be recognized by, or be binding upon, or shall in any
manner affect the rights of, the Company or any agent or any custodian holding
certificates for the Restricted Shares. Holder shall be subject to an obligation
to forfeit and surrender to the Company, without further consideration from the
Company, the Restricted Shares upon a termination of employment or service
described in 3(d) below, except as otherwise provided in such paragraph.

Notwithstanding anything herein to the contrary, the Committee, in its sole
discretion, may cause the Forfeiture Restrictions to lapse with respect to all
or a portion of the Restricted Shares at any time.

(b) Lapse of Forfeiture Restrictions. As of the anniversary date of the Date of
Grant, the Forfeiture Restrictions shall lapse on a percentage of Restricted
Shares, rounded up to the nearest whole Share on the final vesting date, in
accordance with the following schedule:

 

Year

   Percentage of Restricted Shares
Becoming Vested Shares         

Restricted Shares with respect to which Forfeiture Restrictions have lapsed
shall cease to be subject to any Forfeiture Restrictions, and the Company,
pending receipt of Holder’s payment of corresponding taxes, shall provide the
Holder a certificate (without the legend referenced in Section 3(f) below)
representing the shares as to which the Forfeiture Restrictions have lapsed.

(c) Additional Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Restricted Shares with respect to which the Forfeiture
Restrictions have expired in accordance with the schedule in Section 3(b) of
this Agreement (the “Vested Shares”) may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or encumbered by Holder, and no such sale,
assignment, transfer, exchange, pledge, hypothecation or encumbrance, whether
made or created by voluntary act of Holder or any agent of Holder or by
operation of law, shall be recognized by, or be binding upon, or shall in any
manner affect the rights of, the Company or any agent or any custodian holding
certificates for the Restricted Shares (the “Transfer Restrictions”). The
Transfer Restrictions shall remain in effect until such time as the U.S.
Department of the Treasury no longer owns any debt or equity securities of the
Company acquired pursuant to the Capital Purchase Program (“CPP”) or until such
time as such Transfer Restrictions shall expire under the terms of this
Agreement; provided, however, the Transfer Restrictions shall expire on a number
of Vested Shares as determined in accordance with the following schedule:

(i) 25% of the Vested Shares upon repayment of 25% of the CPP funding received;

 

-2-



--------------------------------------------------------------------------------

(ii) an additional 25% of the Vested Shares (for an aggregate total of 50% of
the Vested Shares) upon repayment of 50% of the CPP funding received;

(iii) an additional 25% of the Vested Shares (for an aggregate total of 75% of
the Vested Shares) upon repayment of 75% of the CPP funding received; and

(iv) the remainder of the Vested Shares upon repayment of 100% of the CPP
funding received.

(d) Termination of Employment. If, prior to the lapse of the Forfeiture
Restrictions, for any reason other than death or Disability, Holder ceases to be
employed by the Company or its Affiliates (as defined in the Plan) or ceases to
serve as a director or consultant of the Company or its Affiliates, the
Restricted Shares shall be forfeited and surrendered to the Company; provided
however, that the Committee may, in its sole discretion, cause the Forfeiture
Restrictions to lapse as to all or a part of the Restricted Shares hereunder at
any time.

If, by reason of death or Disability, Holder ceases to be employed by the
Company or its Affiliates, or ceases to serve as a director or consultant of the
Company or its Affiliates, the Forfeiture Restrictions shall lapse as to all the
Restricted Shares hereunder and the Transfer Restrictions shall be deemed to
have expired upon death or, in the case of Disability, the date on which
(i) employment with the Company is terminated; or (ii) director or consulting
services are terminated.

(e) Change in Control. The Forfeiture Restrictions shall lapse as to all
Restricted Shares and the Transfer Restrictions shall be deemed to have expired
hereunder “immediately prior to” the occurrence of any Change of Control as
defined in the Plan. The phrase “immediately prior to” shall mean sufficiently
in advance of the Change of Control to permit the Holder to take all steps
reasonably necessary to deal with such Restricted Shares so that such shares may
be treated in the same manner in connection with the Change of Control as the
shares of Stock of other shareholders.

(f) Certificates. One or more certificates evidencing the Restricted Shares
shall be issued by the Company in Holder’s name, or at the option of the
Company, in the name of a nominee of the Company, pursuant to which Holder shall
have voting rights and shall be entitled to receive all dividends unless and
until the Restricted Shares are forfeited pursuant to the provisions of this
Agreement. Each certificate shall bear the following legend:

The shares evidenced by this certificate have been issued pursuant to an
agreement effective                 , a copy of which may be obtained by
contacting the Company’s Secretary, between the Company and the registered
holder of the shares and are subject to forfeiture to the Company under certain
circumstances described in such agreement. The sale, assignment, pledge or other
transfer of the shares of stock evidenced by this certificate is prohibited
under the terms and conditions of such agreement, and such shares may not be
sold, assigned, pledged or otherwise transferred except as provided in such
agreement.

 

-3-



--------------------------------------------------------------------------------

The Company may cause the certificate or certificates to be delivered upon
issuance to the Secretary of the Company or to such other depository as may be
designated by the Committee as a depository for safekeeping until the forfeiture
occurs or until the later of the following to occur: (i) the expiration of the
Restricted Period, (ii) the expiration of the Forfeiture Restrictions as
provided in Section 3(b), 3(d) or 3(e), or (iii) the expiration of the Transfer
Restrictions as provided in Section 3(c), 3(d) or 3(e). Upon request of the
Committee, Holder shall deliver to the Company a stock power, endorsed in blank,
relating to the Restricted Shares then subject to the Forfeiture Restrictions
and Transfer Restrictions. Upon the later of the following to occur: (i) the
expiration of the Restricted Period, (ii) the expiration of the Forfeiture
Restrictions as provided in Section 3(b), 3(d) or 3(e), or (iii) the expiration
of the Transfer Restrictions as provided in Section 3(c), 3(d) or 3(e), the
Company shall deliver to Holder a certificate without legend evidencing the
vested Restricted Shares with respect to which Forfeiture Restrictions and
Transfer Restrictions have lapsed, and shall retain a certificate representing
unvested Restricted Shares still subject to Forfeiture Restrictions and Transfer
Restrictions. Notwithstanding any other provisions of this Agreement, the
issuance or delivery of any shares of Stock (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
of any law or regulation applicable to the issuance or delivery of such shares.
The Company shall not be obligated to issue or deliver any shares of Stock if
the issuance or delivery thereof shall constitute a violation of any provision
of any law or of any regulation of any governmental authority or any national
securities exchange.

4. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in income to Holder for
federal, state, or local income tax purposes, Holder shall pay to the Company or
make arrangements satisfactory to the Committee regarding payment of any
federal, state, or local taxes of any kind required by law to be withheld with
respect to such income. The Committee may permit payment of such taxes to be
made through the tender of cash or stock, the withholding of Stock out of shares
otherwise distributable or any other arrangement satisfactory to the Committee.
The Company shall, to the extent permitted by law, have the right to withhold
delivery of a stock certificate under Section 3(f) above or to deduct any such
taxes from any payment of any kind otherwise due to the Holder.

If Holder makes an election under Section 83(b) of the Code with respect to the
Restricted Shares, Holder shall promptly notify the Committee of such election.
Failure to notify the Committee of any tax election made by Holder may, in the
discretion of the Committee, result in the forfeiture of the Restricted Shares.

5. Status of Stock. Holder agrees that, notwithstanding anything to the contrary
herein, the Restricted Shares may not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws. Holder also agrees (i) that certificates shall bear the legend
or legends as the Committee deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register

 

-4-



--------------------------------------------------------------------------------

the transfer of the Restricted Shares on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(iii) that the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Restricted Shares.

6. Changes in Capital Structure. If the outstanding shares of Stock or other
securities of the Company, or both, shall at any time be changed or exchanged by
declaration of a stock dividend, stock split, combination of shares, or
recapitalization, the number and kind of shares of Stock or other securities
constituting the Restricted Shares shall be appropriately and equitably adjusted
in accordance with the terms of the Plan.

7. Employment Relationship. For purposes of this Agreement, Holder shall be
considered to be in the employment of the Employer as long as Holder remains an
employee of the Employer, any successor corporation or a parent or subsidiary of
the Company or any successor thereto. Any question as to whether and when there
has been a termination of such employment or a termination of service as a
director or consultant, and the cause of such termination, shall be determined
by the Committee in its sole discretion, and its determination shall be final.
Nothing contained herein shall be construed as conferring upon Holder the right
to continue in the employ or service of the Employer, nor shall anything
contained herein be construed or interpreted to limit the “employment at will”
relationship between Holder and the Employer.

8. Compliance with Securities Laws. Upon request, Holder will enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

9. Compliance with Laws. Notwithstanding any of the other provisions of this
Agreement, the Company will not be obligated to issue any shares of Restricted
Stock pursuant to this Agreement if the issuance of such shares would constitute
a violation by Holder or by the Company of any provision of any law or
regulation of any governmental authority.

Holder expressly acknowledges that the Company is required to meet certain
executive compensation and corporate governance standards under Section 111 of
the Emergency Economic Stabilization Act of 2008 (“EESA”), as amended by the
American Recovery and Reinvestment Act of 2009 (“AARA”), and implemented by
guidance and regulations issued by the United States Department of Treasury. To
the extent any issuance or vesting of Restricted Stock pursuant to this
Agreement is deemed to constitute a violation by the Company or by Holder of any
provision of the EESA, AARA, or any implementing regulation thereunder, the
Company shall take such action as is necessary to fully comply with such
requirements, including but not limited to amending this Agreement. Holder
hereby consents to any and all such actions or amendments.

10. Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering, any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Restricted Shares.

 

-5-



--------------------------------------------------------------------------------

11. Resolution of Disputes. Any dispute or disagreement which may arise
hereunder shall be determined by the Committee in its sole discretion and
judgment, and any such determination and any interpretation by the Committee of
the terms of the Plan or this Agreement shall be final and shall be binding and
conclusive, for all purposes, upon the Company, Holder, and Holder’s heirs,
personal representatives and successors.

12. Notices. Every notice hereunder shall be in writing and shall be given by
registered or certified mail. All notices given by Holder shall be directed to
Encore Bancshares, Inc., Nine Greenway Plaza, Suite 1000, Houston, Texas 77046,
Attention: Rhonda L. Carroll, Corporate Secretary. Any notice given by the
Company to Holder directed to Holder at the address on file with the Company
shall be effective to bind Holder and any other person who shall acquire rights
hereunder. The Company shall be under no obligation whatsoever to advise Holder
of the existence, maturity or termination of any of Holder’s rights hereunder
and Holder shall be deemed to have familiarized himself or herself with all
matters contained herein and in the Plan which may affect any of Holder’s rights
or privileges hereunder.

13. Binding Effect. The provisions of the Plan and the terms and conditions of
this Agreement shall, in accordance with their terms, be binding upon, and inure
to the benefit of, all successors of Holder, including, without limitation,
Holder’s estate and the executors, administrators, or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy, or representative of
creditors of Holder. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company.

14. Contract Terms. Notwithstanding the provisions of this Agreement, if Holder
has entered into a separate contract or agreement with the Holder that affects
the Restricted Shares issued hereunder, the provisions of this Agreement shall
control over any inconsistent provisions of such contracts or agreements.

15. Modifications. Any modification of this Agreement will be effective only if
it is in writing and signed by a duly authorized officer of the Company and by
Holder, except to the extent such modification occurs pursuant to an amendment
of the Plan made in accordance with Sections XII or XIII of the Plan.

16. Agreement Subject to Plan. This Agreement is subject to the Plan. The terms
and provisions of the Plan (including any subsequent amendments thereto) are
hereby incorporated herein by reference thereto. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
All definitions of words and terms contained in the Plan shall be applicable to
this Agreement.

17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

[Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Holder has executed this Agreement,
all effective as of the date of first above written.

 

COMPANY By:  

 

Name:  

James S. D’Agostino, Jr.

Title:  

Chairman and CEO

HOLDER By:  

 

Name:  

 

 

-7-